DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s amendment filed on March 3, 2021. 
Claims 1, 6, and 13 have been amended. 
Claims 4 and 8 have been canceled. 
Claims 1-3, 5-7, and 9-13 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 6-7, filed March 3, 2021, with respect to Claims 1-3, 5-7, 10 and 12-13 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claims 1, 6, and 13, Applicant has amended the claims by adding the allowable subject matter indicated in the previous Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 6, the claim recites the limitation “wherein a brightness difference between a first pixel, corresponding to the first defect, in the transmission X-ray image of the inspection target object and a second pixel in a transmission X-ray image of a reference object is greater than a preset threshold, the first and second pixels being in a same position” which renders the claim indefinite. The claim fails to particularly point our whether or not the limitation is part of the method. Claim 9 recites the subject matter as a method step. 
The Examiner has interpreted the claim as:
“A semiconductor defect inspection method, comprising: 
irradiating an inspection target object with X-rays; 
detecting the X-rays that pass through the inspection target object; detecting fluorescent X-rays generated from the inspection target object; 
detecting whether a first defect is present by an analysis of a transmission X-ray image obtained by performing photoelectric conversion of the transmitted X-rays; 
detecting whether a second defect is present by a spectrum analysis of the fluorescent X-rays; and 
determining that a defect is present in the inspection target object in response to detecting a presence of at least one of the first defect or the second defect,
 wherein the first defect has an area which is less than a half of an area of a region that is irradiated with the X-rays, and 
wherein detecting whether a first defect is present further comprises: 

Claims 7, and 9-12 are rejected by virtue of their dependency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites the limitation “wherein the first defect has an area which is less than a half of an area of a region that is irradiated with the X-rays” which renders the dependent claim improper. The claim depends on Claim 6 which already recites the limitation directed to the first defect area size being less than half of an area irradiated with X-rays. Therefore, the claim fails to further limit the subject matter of Claim 6. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter

Claims 6-7, and 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Lee (U.S. 2019/0187077) in view of Horai (U.S. 2004/0101099).
Regarding claim 1:
Lee discloses a semiconductor defect inspection apparatus comprising: 
a stage (Fig. 2, 120a and 120b) for holding an inspection target object (Fig. 1, 121); 
an X-ray irradiator (Fig. 2, 110) configured to irradiate the stage with X-rays (Fig. 2, X1); 
a transmission X-ray detector (Fig. 2, 130) configured to detect transmitted X-rays (Fig. 2, X2) that pass through the inspection target object (Fig. 1, 121);
a fluorescent X-ray detector (Fig. 2, 140) configured to detect fluorescent X-rays (Fig. 2, X3) which are emitted from the inspection target object (Fig. 1, 121); and 
a defect detector (Fig. 2, 150) configured to detect a first defect by analysis of a transmission X-ray image which is obtained by performing photoelectric conversion of the transmitted X-rays ([0094], defect detection from X-ray image) and a second defect by analyzing the fluorescent X-rays ([0117]-[0119], fluorescent X-rays analyzed).
Horai teaches a second defect by analyzing a spectrum of the fluorescent X-rays ([0044], X-ray spectrum analyzed), 

However, Lee and Horai fail to disclose wherein a brightness difference between a first pixel, corresponding to the second defect, in the transmission X-ray image of the inspection target object and a second pixel in a transmission X-ray image of a reference object is less than a preset threshold, the first and second pixels being in a same position.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-3 and 5 are allowable by virtue of their dependency.
Regarding claim 6, as best understood:
Lee discloses a semiconductor defect inspection method, comprising: 
irradiating an inspection target object (Fig. 1, 121) with X-rays (Fig. 1, X1);
 detecting the X-rays (Fig. 1, 130; Fig. 2, 130, detecting X-ray X2) that pass through the inspection target object (Fig. 1, 130; Fig. 2, 130, detecting X-ray X2);
 detecting fluorescent X-rays (Fig. 1, 140; Fig. 2, 140, detecting X-ray X3) generated from the inspection target object (Fig. 1, 140; Fig. 2, 140, detecting X-ray X3);
detecting whether a first defect is present by an analysis of a transmission X-ray image ([0094], defect detection from X-ray image) obtained by performing photoelectric conversion of the transmitted X-rays ([0094], defect detection from X-ray image); 
detecting whether a second defect is present by analysis of the fluorescent X-rays ([0117]-[0119], fluorescent X-rays analyzed); and 

Horai teaches detecting whether a second defect is present by a spectrum analysis of the fluorescent X-rays ([0044], X-ray spectrum analyzed), 
wherein the first defect has an area which is a half ([0028], defect size) or less than a half of an area of a region that is irradiated with the X-rays ( [0028], defect size).
However, Lee and Horai fail to disclose wherein detecting whether a first defect is present further comprises: determining whether a brightness difference between a first pixel, corresponding to the first defect, in the transmission X-ray image of the inspection target object and a second pixel in a transmission X-ray image of a reference object is greater than a preset threshold, the first and second pixels being in a same position.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above. Claims 7, 9, and 11-12 are indicated as allowable by virtue of their dependency. 
Regarding clam 13:
Lee discloses a system comprising: 
one or more processors (Fig. 2, 150) programmed with machine-readable instructions to carry out control to: 
irradiate an inspection target object (Fig. 1, 121) placed on a stage (Fig. 1, 120) with X-rays (Fig. 1, X1); 

 detect fluorescent X-rays generated from the inspection target object (Fig. 1, detector 140 detects X-rays X3);
 detect whether a first defect is present ([0094], defect detection from X-ray image) by an analysis of a transmission X-ray image ([0094], defect detection from X-ray image) obtained by performing photoelectric conversion of the transmitted X-rays ([0094], defect detection from X-ray image); 
detect whether a second defect is present ([0117]-[0119], fluorescent X-rays analyzed) by a spectrum analysis of the fluorescent X-rays ([0117]-[0119], fluorescent X-rays analyzed); and
 determine that a defect is present in the inspection target object ([0093]-[0094], defect is located using image) in response to detecting a presence of at least one of the first defect ([0093]-[0094], defect is located using image) or the second defect.
Horai teaches detect whether a second defect is present by a spectrum analysis of the fluorescent X-rays ([0044], X-ray spectrum analyzed),
wherein the second defect has an area which is a half ( [0028], defect size) or more than a half of an area of a region that is irradiated with the X-rays ( [0028], defect size),
wherein the first defect has an area which is a half ([0028], defect size) or less than a half of an area of a region that is irradiated with the X-rays ( [0028], defect size).
However, Lee and Horai fail to disclose wherein a brightness difference between a first pixel, corresponding to the second defect, in the transmission X-ray image of the inspection target object and a second pixel in a transmission X-ray image of a reference object is less than a preset threshold, the first and second pixels being in a same position, wherein a brightness 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Dell- (U.S. 6,234,298)- Wafer inspection method. 
Kaneko (U.S. 2019/0170659)- Defect imaging system and method. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./            Examiner, Art Unit 2884                                                                                                                                                                                            /DANI FOX/Primary Examiner, Art Unit 2884